Case 2:21-mj-00420-CWD Document 4 Filed 02/12/21 Page 1 of 4

Page | of 4 Pages

AO 199A (as modified by the District of Idaho - Rev. 11/20) Order Setting Conditions of Release

 

UNITED STATES DISTRICT COURT

 

for the
District of Idaho
United States of America )
v. )
) Case No. 0976 2:21-mj-420-CWD-001
Michael Pope )
Defendant )

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

(5)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed by U.S. Probation to

serve a sentence that the court may impose.

 

 

 

The defendant must appear at: Virtually before Judge Robin Meriweather (District of Columbia)
Place
on February 19, 2021, at 1:00 p.m.
Date and Time

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance Bond, if ordered.
Case 2:21-mj-00420-CWD Document 4 Filed 02/12/21 Page 2 of 4

Page 2 of 4 Pages

AO 199B (as modified by the District of Idaho - Rev. 11/20) Additional Conditions of Release

 

DEFENDANT: Michael Pope

10.

11.

12,

ADDITIONAL CONDITIONS OF RELEASE

The defendant must submit to supervision by and report for supervision to Pretrial Services in the District of Idaho weekly, or
as directed.

The defendant must abide by the following restrictions on personal association, residence or travel. The defendant’s travel
shall be restricted to: The 10 northernmost counties within the District of Idaho, and the District of Columbia for travel
previously approved by pretrial services officer to attend Court hearings, including the travel to and from each District.

The defendant must not possess a firearm, destructive device, or other weapon.

The defendant must maintain current residence and shall not move or change residences without prior approval of the Pretrial
Services officer.

The defendant must adhere to and comply with all federal, state, and local laws, orders, rules, and the like regarding social
distancing and self-isolation and protocols regarding COVID-19 including, but not limited to, Idaho’s Reopening Plan and the
orders of the court.

The defendant must not travel outside the continental United States without Court approval.

The defendant must participate in all future proceedings as directed.
Case 2:21-mj-00420-CWD Document 4 Filed 02/12/21 Page 3 of 4

Page 3 of 4 Pages
AO 199C (as modified by the District of Idaho - Rev. 11/20) Advice of Penalties

 

DEFENDANT: Michael Pope

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten

years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation
are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or. more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that ] am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set

forth above.
_
af San

andeowl rdw)

City and State

 

Directions to the United States Marshal

( @ ) The defendant is ORDERED released after processing.

(O) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified.

Date: February 12, 2021

 

 

Judicial Officer's Signature

Candy W. Dale, United States Magistrate Judge

 

Printed name and title
Case 2:21-mj-00420-CWD Document 4 Filed 02/12/21 Page 4 of 4

Page 4 of 4 Pages
DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL
